Per Curiam : At the February term, 1909, of the Henry county circuit court six indictments were returned against the plaintiff in error charging him with cruelty to a child, under section 53 of division 1 of the Criminal Code. (Hurd’s Stat. 1909, p. 759.) He entered a plea of guilty to each indictment, and thereupon the court sentenced him to imprisonment in the penitentiary “until discharged under due process of law, not to exceed the period of five years.” A writ of error has been sued out in each of the six cases, and as they all involve the same questions they have been consolidated here. Said section 53 provides that any person who is guilty of acts therein designated “shall be fined not exceeding $500 or imprisoned in the penitentiary not exceeding five years.” Under the reasoning of this court in People v. Hartsig, 249 Ill. 348, plaintiff in error should have been sentenced under said section 53 and not under the Parole law. This is conceded by the State. The judgment in each of the cases is therefore erroneous and each must be reversed. The plaintiff in error has "been confined two years in the penitentiary. In view of the circumstances of this case, the punishment already inflicted and the nature of the charge in the indictments, the causes will not be remanded. Judgments reversed.